Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 1 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 2 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 3 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 4 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 5 of 16
Case 18-09245-JJG-11        Doc 1    Filed 12/11/18     EOD 12/11/18 21:11:25        Pg 6 of 16



                          A POTS & PANS PRODUCTION, LLC
                             SCOTTY'S BREWHOUSE, LLC
                     SCOTTY'S BREWHOUSE BLOOMINGTON, LLC
                        SCOTTY'S BREWHOUSE BUTLER, LLC
                        SCOTTY'S BREWHOUSE CARMEL, LLC
                SCOTTY'S BREWHOUSE DOWNTOWN INDIANAPOLIS, LLC
                      SCOTTY'S BREWHOUSE FORT WAYNE, LLC
                      SCOTTY'S BREWHOUSE MISHAWAKA, LLC
                         SCOTTY'S BREWHOUSE WACO, LLC
                    SCOTTY'S BREWHOUSE WEST LAFAYETTE, LLC
                            SCOTTY'S INDIANAPOLIS, LLC
                 SCOTTY'S THR3E WISE MEN BREWING COMPANY, LLC


   ACTION BY WRITTEN CONSENT OF SOLE MANAGER OR SOLE EXECUTIVE
                   MANAGER AND OF SOLE MEMBER

        The undersigned Berekk A. Blackwell, as the sole Manager or sole Executive Manager
(in each such capacity, the "Sole Manager") of, and the undersigned Scotty's Holdings, LLC, an
Indiana limited liability company, as the sole Member ("Sole Member") of, each of the entities
referenced above (each a "Company" and, collectively, the "Companies"), in accordance with
and pursuant to each Company's operating agreement and (as to all of the Companies except
Scotty's Brewhouse Waco, LLC) Article 18 of Title 23 of the Indiana Code or (as to Scotty's
Brewhouse Waco, LLC) Chapter 101 of Title 3 of the Texas Statutes, do hereby consent to,
adopt, and approve the following resolutions for each Company, with the same force and effect
as if such resolutions were duly adopted by the affirmative vote of the Sole Member of each
Company taken at a special meeting duly called and held on the 11th day of December, 2018
("Effective Date"):

           WHEREAS, in the judgment of the Sole Manager and the Sole Member of
    the Company, based in part upon a review of the Company's assets and liabilities and
    in consultation with its advisors, it is desirable and in the best interests of the
    Company, its creditors, equity holders, and other interested parties that a voluntary
    bankruptcy petition (the "Petition") be filed by the Company under the provisions of
    chapter 11 of the United States Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the
    "Bankruptcy Code");

            NOW, THEREFORE, BE IT RESOLVED, that the Company shall be, and
    it hereby is, authorized, directed and empowered to file the Petition and to perform
    any and all such acts as are reasonable, advisable, expedient, convenient, proper or
    necessary to effect the foregoing;

            FURTHER RESOLVED, that the Sole Manager or any other manager or
    officer so designated by the Sole Manager, acting together or alone (each, a
    "Designated Officer"), is hereby authorized, directed and empowered, on behalf of
    and in the name of the Company, (i) to execute and verify the Petition as well as all
    other ancillary documents and other documents related to the bankruptcy case and to


QB\55195153.1
Case 18-09245-JJG-11          Doc 1    Filed 12/11/18      EOD 12/11/18 21:11:25          Pg 7 of 16



    cause the Petition to be filed with the United States Bankruptcy Court for the
    Southern District of Indiana and to make or cause to be made prior to execution
    thereof any modifications to the Petition or ancillary documents as a Designated
    Officer, in his discretion, deems necessary or desirable in order to carry out the intent
    and accomplish the purposes of these resolutions (approval of any of the above-
    described documents to be conclusively established by the execution thereof by a
    Designated Officer), (ii) to execute (a) a consent to the entry of an order for relief in
    an involuntarily-commenced chapter 11 or chapter 7 case, if any, or (b) a request for
    conversion of an involuntarily-commenced chapter 11 or chapter 7 case, if any, (iii)
    to execute, verify, and file or cause to be filed all petitions, schedules, lists, motions,
    applications and other papers or documents (including, without limitation,
    documents executed pursuant to which the Company shall receive or guarantee
    postpetition funding) necessary or desirable in connection with the foregoing, and
    (iv) to execute and verify any and all other documents necessary or appropriate in
    connection therewith in such form as a Designated Officer may approve (such
    approval to be conclusively established by the execution thereof by a Designated
    Officer);

            FURTHER RESOLVED, that the law firm of Quarles & Brady LLP and
    any local Indiana counsel or special counsel selected by a Designated Officer, if any,
    are authorized, empowered and directed to represent the Company, as debtor and/or
    debtor in possession, in connection with any case commenced by or against it under
    the Bankruptcy Code;

            FURTHER RESOLVED, that each Designated Officer is authorized,
    directed and empowered to retain on behalf of the Company such other attorneys,
    financial advisors, accountants, and other professionals as such Designated Officer
    shall deem appropriate in his judgment;

            FURTHER RESOLVED, that each Designated Officer is authorized,
    directed and empowered to enter into, in the name of and on behalf of the Company,
    as debtor and/or debtor in possession, any financial transactions as the Designated
    Officer so acting shall deem appropriate in his judgment, including, without
    limitation, debtor-in-possession financing with Sase Kosan KK and/or other entities,
    as borrower, co-borrower, guarantor, or in any other capacity as the Designated
    Officer shall deem appropriate in his judgment;

            FURTHER RESOLVED, that each and every manager and officer of the
    Company, be, and each of them, acting alone, is hereby authorized, directed and
    empowered from time to time in the name of and on behalf of the Company to take
    such actions and execute and deliver such certificates, instruments, notices and
    documents as may be required or as such officer may deem necessary, advisable or
    proper to carry out and perform the obligations of the Company (including, without
    limitation, documents executed pursuant to which the Company shall receive or
    guarantee postpetition funding); all such actions to be performed in such manner, and
    all such certificates, instruments, notices and documents to be executed and delivered
    in such form, as the officer performing or executing the same shall approve, the


QB\55195153.1
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 8 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 9 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 10 of 16
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 11 of 16
Case 18-09245-JJG-11         Doc 1     Filed 12/11/18      EOD 12/11/18 21:11:25         Pg 12 of 16



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

In re:                                         )
                                               )
         SCOTTY’S HOLDINGS, LLC,               )       Case No. 18-_____-_____-11
                                               )       (Joint Administration Pending)
                                               )
                        Debtor(s).             )


                               LIST OF SECURED CREDITORS1

    Name of creditor and complete      Name, telephone number and              Amount of
    mailing address                    complete mailing address of             claim/collateral
                                       employee, agent, department of
                                       creditor familiar with claim who
                                       may be contacted
    The Huntington National Bank       C. Dunlap                               Approximately $1.1
    PO Box 182232, NC1W32              J. Burke                                MM; assets
    Columbus, OH 43218                 The Huntington National Bank            including cash
                                       PO Box 182232, NC1W32                   collateral
                                       Columbus, OH 43218

    Rewards Network Establishment      K. DeCicco                              Approximately
    Services, Inc.                     Rewards Network Establishment           $500,000; assets
    2 N. Riverside Plaza, Suite 200    Services, Inc.                          including cash
    Chicago, IL 60606                  2 N. Riverside Plaza, Suite 200         collateral
                                       Chicago, IL 60606




1
  Debtor files this list based only on preliminary information; this list is not an admission as to the
amount of any claim against the Debtor or an admission as to the perfection or priority of any
security interest. This list is not and shall not be deemed to create or perfect a security interest in
favor of any creditor set forth herein. Debtor reserves its rights to dispute any lien or security
interest claimed by any creditor listed herein, and any amounts any creditor listed herein may claim
to be owed by Debtor.


QB\55253234.1
Case 18-09245-JJG-11    Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 13 of 16



        RESPECTFULLY SUBMITTED this 11th day of December, 2018.

                                      QUARLES & BRADY LLP


                                  By: /s/ Lucy R. Dollens
                                      Lucy R. Dollens (Bar No. 23547-49)
                                      Christopher Combest (IL ARDC No. 06224701)
                                      Pro Hac Vice Admission Pending
                                      Isaac M. Gabriel (AZ Bar No. 021780)
                                      Pro Hac Vice Admission Pending
                                      135 N. Pennsylvania St., Suite 2400
                                      Indianapolis, Indiana 46204
                                      Telephone: (317) 957-5000
                                      Facsimile: (317) 957-5010
                                      lucy.dollens@quarles.com
                                      christopher.combest@quarles.com
                                      isaac.gabriel@quarles.com
                                      Proposed Attorneys for Debtors




                                         2
QB\55253234.1
       Case 18-09245-JJG-11                    Doc 1        Filed 12/11/18          EOD 12/11/18 21:11:25                       Pg 14 of 16
 
 
     Fill in this information to identify the case:
 
    Debtor name Scotty’s Thr3e Wise Men Brewing Company, LLC
    United States Bankruptcy Court for the: Southern      District of Indiana
                                                                          (State)

    Case number (If known):                                                                                                     Check if this is an
                                                                                                                                          amended filing

 
Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders                                                                                                                   12/15
 
A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
largest unsecured claims.


    Name of creditor and complete         Name, telephone number, and Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip code   email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                          contact                     debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                      professional          unliquidated,   total claim amount and deduction for value of
                                                                      services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                      government
                                                                      contracts)
                                                                                                            Total claim, if   Deduction for         Unsecured
                                                                                                            partially         value of              claim
                                                                                                            secured           collateral or
                                                                                                                              setoff
1     Moore Summit, LLC                   Matthew Moore                Rent                                                                         $37,453.34
      14259 Shoreline Drive               (219) 363-1684
      Granger, IN 46530


2     US Foods, Inc.                      (800) 428-2118               Trade Debt                                                                   $19,092.80
      P.O. Box 78000
      Dept. #78792
      Detroit, MI 48278

3     Delco Pizza Products Inc.           (317) 876-1951               Trade Debt                                                                   $5,862.22
      4850 W. 78th Street
      Indianapolis, IN 46268


4     Mowery                              (317) 852-2958               Trade Debt                                                                   $5,636.98
      710 E. Main Street
      Brownsburg, IN 46112


5     The Wasserstrom Company             (614) 228-6525               Trade Debt                                                                   $4,877.45
      P.O. Box 182056
      Columbus, OH 43218


6     Get Fresh Produce                                                Trade Debt                                                                   $3,854.29
      1441 Brewster Creek Blvd.
      Bartlett, IL 60103


7     Hutson & Sons Boiler &              (317) 783-0953               Trade Debt                                                                   $2,010.80
      Welding, Inc.
      5 W. Epler Ave.
      P.O. Box 17265
      Indianapolis, IN 46217
8     Universal Linen Service             (317) 773-2330               Trade Debt                                                                   $1,823.66
      1807 Commerce Road
      Louisville, KY 40208




Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                     page 1
QB\55213853.1  
        Case 18-09245-JJG-11                     Doc 1         Filed 12/11/18            EOD 12/11/18 21:11:25                    Pg 15 of 16
 
 
Debtor                  Scotty’s Thr3e Wise Men Brewing Company, LLC                           Case number (if known)                                            
                        Name 
 
     Name of creditor and complete         Name, telephone number, and Nature of the claim   Indicate if      Amount of unsecured claim
     mailing address, including zip code   email address of creditor   (for example, trade   claim is         If the claim is fully unsecured, fill in only unsecured
                                           contact                     debts, bank loans,    contingent,      claim amount. If claim is partially secured, fill in
                                                                       professional          unliquidated,    total claim amount and deduction for value of
                                                                       services, and         or disputed      collateral or setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                              Total claim, if   Deduction for         Unsecured
                                                                                                              partially         value of              claim
                                                                                                              secured           collateral or
                                                                                                                                setoff
9      North Mechanical Services, Inc. (317) 775-7784                   Trade Debt                                                                    $1,506.18
       2627 N. Emerson Ave.
       Indianapolis, IN 46218


10     Nelbud Services Group Inc.          (317) 247-8562               Trade Debt                                                                    $1,474.48
       51 Koweba Lane
       Indianapolis, IN 46201


11     Ohio/Indiana Window Cleaning        (800) 833-1040               Trade Debt                                                                    $1,472.90
       Inc.
       P.O. Box 24039
       Dayton, OH 45424

12     Reliable Water Services, LLC        (877) 619-2525               Trade Debt                                                                    $1,462.98
       P.O. Box 8830
       Carol Stream, IL 60197


13     C&T Design & Equipment              Chris Monacko                Trade Debt                                                                    $1,026.33
       Company, Inc.                       (800) 966-3374
       2750 Tobey Drive
       Indianapolis, IN 46219

14     Republic National Distributing                                   Trade Debt                                                                    $844.55
       Co.
       4901 Savarese Circle North
       Tampa, FL 33634

15     Restaurant Technologies, Inc.       (888) 796-4997               Trade Debt                                                                    $834.99
       12962 Collections Center Dr.        customercare@rti-inc.com
       Chicago, IL 60693


16     Smart Care Equipment                (800) 822-2303               Trade Debt                                                                    $717.36
       Solutions
       EEC Acquisition LLC
       P.O. Box 74008980
       Chicago, IL 60674
17     Johnson Controls Security           (800) 289-2647               Trade Debt                                                                    $632.48
       Solutions LLC
       P.O. Box 371967
       Pittsburgh, PA 15250

18     Staples Business Advantage          (877) 826-7755               Trade Debt                                                                    $570.94
       P.O. Box 660409                     arremittance@staples.com
       Dallas, TX 75266                    arquestions@staples.com


19     Fun Express LLC                     Julie Smith                  Trade Debt                                                                    $394.69
       P.O. Box 14463                      (800) 228-0122
       Des Moines, IA 50306


20     Ceiling Pro of Midwest Indiana,     (800) 289-2561               Trade Debt                                                                    $391.00
       Inc.
       1641 E. 236th Street
       Arcadia, IN 46030




Official Form 204          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                      page 2
QB\55213853.1  
Case 18-09245-JJG-11   Doc 1   Filed 12/11/18   EOD 12/11/18 21:11:25   Pg 16 of 16
